DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 2-12 and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milne et al. (US 20190303090 A1).
	Claims 2, 19 and 21: Milne discloses a method, comprising: providing a graphical user interface screen (i.e., the heads-up display worn by the operator, such as smart glasses, that displays virtual graphical objects; see, e.g., figs. 2-4), wherein the graphical user interface screen displays a plurality of graphical user interface elements corresponding to a plurality of virtual objects (para. 0018-0020); receiving, via the graphical user interface screen, a command to configure a virtual object (e.g., the spheres illustrated in figs. 2-4 which may be combined with any of the other data display and manipulation examples as discussed) of the plurality of virtual objects to be linked to a digital audio workstation parameter (para. 0017: “Alternatively, a user may adjust the sound position by direct manipulation of the virtual object. For example, he may grasp or push the virtual object and move it around with hand movements in three dimensions. The position and gestures of the hand are captured by hand/finger position sensor 114 (FIG. 1), and relayed to augmented reality control system 106”; para. 0026: “The representation of track positions, such as with the spheres illustrated in FIGS. 2-4 may be combined with any of the other data display and manipulation examples discussed”); receiving control data associated with the virtual object at the control unit (para. 0016: “Mixing console 102 that is being used to control media processing application 104, such as a digital audio workstation, …”; para. 0017, 0026: “The user interfaces of one or more plug-in software modules used in conjunction with the mixing console and/or the media processing application may also be shown in the augmented reality display”); determining an update to a value of the digital audio workstation parameter based at least in part on the received control data (para. 0016: “The control system in turn interprets the received user position information to update a display on the smart glasses. … or for performing other mixing functions”; also see para. 0017, 0027); transmitting the update to the value of the digital audio workstation parameter (para. 0016: “Gestures or movements that control parameters or constitute other mixing commands are forwarded by control system 106 to mixing console 102, and, if present, to media processing application 104”; para. 0017: “The position and gestures of the hand are captured by hand/finger position sensor 114 (fig. 1), and relayed to augmented reality control system 106”; para. 0027), wherein the update is transmitted to a digital audio workstation software component (e.g., the media processing application 104 in fig. 1; also see para. 0016-0017, 0026-0027) that is specifically configured to communicate efficiently with the control unit (para. 0003: “ … wherein the audio mixing console and the smart glasses are in data communication with a computer hosting augmented reality software”; para. 0016: “Mixing console 102 that is being used to control media processing application 104, such as a digital audio workstation, is in data communication with augmented reality control system 106 ...”); and transmitting a command to display the update to the value of the digital audio workstation parameter on a display device (para. 0016-0017; also see para. 0023: “Augmented reality glasses 106 may display some or all of the user interface of a digital audio workstation that the engineer is using via the console to perform the mixing”).   
Claim 3:  Milne collects control data via “gestures” (para. 0016) and “motion” (last sentence of para. 0025).
Claim 4:  Milne teaches a display for virtual reality (para. 0024) and augmented reality (see Title). 
Claim 5:  Milne shows displaying a graphical representation of DAW parameter (202 of fig. 2, 508 of fig. 5, 604 of fig. 6, 702 of fig. 7, and 804 of fig. 8).
Claim 6:  The limitation of claim 6 is synonymous with Milne’s “…update a display on the smart glasses…” (see para. 0016-0017).
Claim 7:  Milne teaches the use of a fader (para. 0015, 0017, a button (para. 0024, and a ball (a “sphere” element 202, para. 0017).
Claim 8:  Milne’s “position” is synonymous with Applicant’s “location” (see “…position of the sphere is updated…” in para. 0019).
Claim 9:  See “…size, shape, and color…is indicative of the parameter value…” (see para. 0004, see first sentence of para. 0022, see Milne’s claim 8).  
Claim 10:  The limitation of claim 10 is synonymous with Milne’s “…update display on smart glasses (para. 0016-0017).
Claim 11:  See “gesture” discussed in Milne’s para. 0024 and the last sentence of para. 0016.
Claim 12:  Milne teaches the use of finger, hand and arm sensing (para. 0016).
Claim 17:  Milne shows a communication protocol based on data type (i.e., audio data for audio signals and video data for video (last sentence of para. 0031).
Claim 18:  Inherent in Milne’s “voice control” in para. 0024 (i.e., an audio input protocol is inherent in voice control to update the DAW parameter value).
Claim 20:  Milne teaches the claimed invention (see figs. 2 – 8).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al.
Claim 15:  Milne does not teach transmitting the update to the value of the digital audio workstation parameter includes eliminating duplicate information corresponding to the value of the digital audio workstation parameter.
Official Notice is hereby taken that eliminating duplicate information is well known in gesture activated systems.  Assuming arguendo, and for Applicant’s convenience, see Salazar et al. (US 20140290465 A1, para. 0016).  
It would have been obvious to one of ordinary skill in the art to incorporate such well-known technique into the invention of Milne to arrive the claimed invention. The motivation would be to reduce data redundancy.
6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. in view of Weinberg et al. (US 20090027338 A1).
Claim 16:  Milne does not teach the use of converting to a lower information content format.  
Weinberg teaches the use of TCP and UDP (having lower information content).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Weinberg with those of Milne.  The motivation would be to reduce latency (as suggested by Weinberg; see para. 0066).  

Response to Arguments
7.	Applicant's arguments received 06/10/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-6 as set forth above in this Office action.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837